                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MISSOURI

MIKE DAVIS,                        )
                                   )
     Plaintiff,                    )
                                   )     Case No. 4:19-cv-686
     v.                            )
                                   )
RENNY PALUMBO, et al.,             )
                                   )
     Defendants.                   )




PLAINTIFF'S REPLY TO DEFENDANTS SUGGESTIONS REGARDING
                   MOTION TO REMAND

     Plaintiff Mike Davis, by and through his attorney, files his

Suggestions Replying to Defendants' Suggestions in Opposition to

Plaintiff's Motion to Remand:

                            INTRODUCTION

     Defendants' Suggestions ignore Eighth Circuit law that

complete diversity must exist both at the time (1) an action is filed

in state court as well as (2) the action is removed to Federal court.


                                   1



     Case 4:19-cv-00686-RK Document 16 Filed 10/24/19 Page 1 of 7
Chavez-Lavagnino v. Motivation Education Training, Inc., 714 F3d

1055 (8th Cir. 2013). Defendants have admitted in their

pleadings that Defendant Palumbo was a resident of the State of

Missouri at the time this action was filed in Missouri state court.

     Defendants try to avoid the test of diversity by claiming that

the joinder of Defendant Palumbo was procedural fraud. The

rules for joinder of parties under Missouri law is set forth in Rule

52 of the Missouri Rules of Civil Procedure. Rule 52.05 permits

joinder of claims arising out of the same transactions, occurences,

or series of occurences or any common questions of law or fact.

All circumstances out of which the injuries complained of arose

may be considered. The claims for damages for disgorgement of

profits, violation of the service letter statute of Missouri, the

violation of Kansas business practices law, and all claims against

the corporate defendants arose out of the work relationship that

Plaintiff had in selling credit card services. The claim against

                                   2



     Case 4:19-cv-00686-RK Document 16 Filed 10/24/19 Page 2 of 7
Defendant Palumbo also arose out of that work relationship and

out of Defendant Palumbo's position as a supervisor of Plaintiff's

work. In explaining the motivation and negative spirit of intent of

all defendants as well as going over various elements of damages

in Plaintiff's various claims, there are common facts. Therefore,

the joinder of Defendant Palumbo in the action is proper under

Missouri law.

     1.    Complete diversity is lacking.

     At the time of filing complete diversity was lacking in this

action because Defendant Renny Palumbo was a resident of the

State of Missouri.

     Defendants admit in Paragraph 23 of their Defendants'

Notice of Removal that "[T]he sole individual Defendant, Renny

Palumbo, was a citizen of Missouri at the time the Initial Petition

was filed in the State Court Action . . . ." Document No. 1.

     Defendants attached Exhibit 4, the Declaration of Renny

                                  3



     Case 4:19-cv-00686-RK Document 16 Filed 10/24/19 Page 3 of 7
Palumbo, to their Notice of Removal. As part of his sworn

statement, Defendant Renny Palumbo stated in Paragraph 2 of his

Declaration: "When this action was originally filed in State Court

in Jackson County, Missouri, I resided in Kansas City, Missouri."

      The test of diversity in the Eighth Circuit looks at the time of

the filing of the initial petition in state court as well as at the time

of removal. Diversity is required to exist at both points in time.

Chavez-Lavagnino v. Motivation Educational Training, Inc., 714

F3d 1055 (8th Cir. 2013).

      2.    Plaintiff properly joined Defendant Renny Palumbo in

the initial state court action herein.

      Rule 52.05 of the Missouri Rules of Civil Procedure provides

in pertinent part:

            "All persons may be joined in one action as defendants
            if there is asserted against them jointly or severally, or
            in the alternative, any right to relief in respect of or
            arising out of the same transaction, occurences, or
            series of transactions or occurences and if any question
            of law or fact common to all of them will arise in the
                                    4



     Case 4:19-cv-00686-RK Document 16 Filed 10/24/19 Page 4 of 7
           action."

     There are many aspects by which the claims against

corporate defendants and the individual defendant are

intertwined. Plaintiff Mike Davis was a salesman at various times

for CardConnect, LLC. CardConnect, LLC went through a couple of

buy outs involving the other corporate defendants. Defendant

Renny Palumbo as a supervisor with a corporate defendant

became acquainted with and dealt with plaintiff Mike Davis. All

claims are related to the business. All damages in all of the counts

involve aspects of the sales and profits from the business.

     As one example of the common issues between claims

against corporate defendants and the individual defendant,

Plaintiff has claimed a violation of the Missouri service letter

statute. He does not believe that he was given a truthful

explanation for his termination. This has damaged his reputation

and interfered with ability to earn a living as a salesman. This is in

                                  5



     Case 4:19-cv-00686-RK Document 16 Filed 10/24/19 Page 5 of 7
common with the problems of the manager Defendant Renny

Palumbo saying he stole and by implication was not an honorable

person who observed good business practices.

     The motivation and intent of the all defendants are key

issues in these claims. Explaining the pattern of conduct of the

corporate defendants and explaining the harsh character

assassination by the individual defendant both involve showing a

jury the plan of taking the benefits of Plaintiff's work while

depriving Plaintiff of Payment and of the opportunity to work

otherwise.

                            CONCLUSION

     This case does not meet the requirements for diversity.

Plaintiff respectfully requests this case be remanded to State

court.

                                   Respectfully submitted,

                                   /s/ Mark D. Wasserstrom
                                   ________________________
                                  6



     Case 4:19-cv-00686-RK Document 16 Filed 10/24/19 Page 6 of 7
                                  Mark D. Wasserstrom
                                  MO Bar #23620
                                  6624 Tracy Avenue
                                  Kansas City, MO 64131
                                  TEL:       (816) 523-4243
                                  E-mail:    wass1@sbcglobal.net

                                  ATTORNEY FOR PLAINTIFF

                      CERTICATE OF SERVICE

      On this 24th day of October, 2019, I certify that a true and
correct copy of the foregoing was electronically filed via the
Courts' CV/ECF electronic filing system, which will send a notice of
electronic filing to the follwoing counsel of record:

           Kyle B. Russell
           KyleRussell@jacksonlewis.com

           Jenna R. Rassif
           JennaRassif@jacksonlewis.com

           Neil D. Kodsi
           NeilKodsi@jacksonlewis.com

           ATTORNEYS FOR DEFENDANTS

                                        /s/Mark D. Wasserstrom__
                                        ATTORNEY FOR PLAINTIFF




                                  7



     Case 4:19-cv-00686-RK Document 16 Filed 10/24/19 Page 7 of 7
